OPINION — AG — ** COUNTY SUPERINTENDENTS OF SCHOOLS — SALARIES ** (1) THE CLAIM OF A COUNTY SUPERINTENDENT OF SCHOOLS FOR HIS COMPENSATION OR SALARY SHOULD BE IN THE SAME FORM, AND SHOULD BE FILED IN THE SAME MANNER, AS CLAIMS OF OTHER COUNTY OFFICIALS FOR THEIR SALARIES; THAT SUCH COMPENSATION OR SALARY IS PAID MONTHLY, THE SAME AS SALARIES OF OTHER COUNTY OFFICIALS; THAT THE AMOUNT CLAIMED SHOULD BE BASED UPON THE TOTAL COMPENSATION PAYABLE, AND NOT MERELY THE AMOUNT CONTRIBUTED BY THE COUNTY; AND THAT A REGULAR COUNTY WARRANT ENTITLED FOR THE MONTH FOR WHICH HE IS PAID, SO LONG AS THERE IS AN APPROPRIATION AVAILABLE FOR THE PAYMENT THEREOF, REGARDLESS OF WHETHER ANY OF THE STATE'S CONTRIBUTION HAS BEEN RECEIVED BY THE COUNTY TREASURER. (2) THE COUNTY SUPERINTENDENT OF SCHOOLS IS ENTITLED TO A TOTAL MONTHLY SALARY OF $245.00 (1949), ($150.00 CONTRIBUTED BY THE COUNTY PLUS $95.00 CONTRIBUTED BY THE STATE) AND NONE OF THE AMOUNT PAYABLE BY THE STATE HAS YET BEEN RECEIVED BY THE COUNTY OR APPROPRIATED BY THE COUNTY EXCISE BOARD. IT IS THE OPINION OF THE A.G. THAT (A) THAT THE CLAIM OF SAID COUNTY SUPERINTENDENT OF SCHOOLS FOR HIS JULY SALARY SHOULD BE FOR THE ENTIRE AMOUNT OF $245.00 ON A REGULAR SALARY CLAIM FORM; AND (B) THAT A REGULAR COUNTY WARRANT FOR $245.00 MAY BE ISSUED THEREON TO SAID COUNTY SUPERINTENDENT OF SCHOOLS. (STATE DEPARTMENT OF EDUCATION WAGES, EXPENSES) CITE: 70 O.S. 3-3 [70-3-3], 70 O.S. 18-12 [70-18-12] (J. H. JOHNSON)